Citation Nr: 1429724	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service herbicide exposure or service connected disabilities, to include service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to the service connection for cardiovascular problems.  

The Veteran testified at a November 2010 hearing before the undersigned Acting Veterans Law Judge in Muskogee, Oklahoma.  A transcript of the hearing is of record.

In February 2011, the Board granted the Veteran's claim of entitlement to service connection for type II diabetes mellitus and remanded the Veteran's claim of entitlement to service connection for a cardiovascular disorder for additional development.   

Subsequent to the last Supplemental Statement of the Case issued in April 2012, additional evidence was received.  In light of the favorable outcome detailed below, the Board may to consider this evidence in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

A November 2011 letter from the RO informed the Veteran that a VA Form 9 received in November 2011 was being accepted as a written disagreement with the February 2011 evaluation of service connected type II diabetes mellitus.  The Form 9 referenced in that letter is not contained in the record currently before the Board, and the record does not reflect that a Statement of the Case was issued with respect to the issue of an increased rating for type II diabetes mellitus.  This issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence demonstrates that the Veteran's current hypertension has been aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Entitlement to service connection for hypertension secondary to service-connected type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

The Veteran seeks entitlement to service connection for a cardiovascular disorder, to include as secondary to in-service herbicide exposure or service connected disabilities, to include service-connected type II diabetes mellitus.  As discussed above, in February 2011, the Board granted entitlement to service connection for type II diabetes mellitus and a February 2011 rating decision established a 20 percent rating, effective June 2007.

The Board notes that the Veteran's claim has been broadly construed as one of entitlement to service connection for a cardiovascular disorder.  The Veteran's June 2007 claim stated "amend claim for diabetes type II and secondary effects listed on physician statement" and a statement received in June 2007 from a private physician, Dr. I.T., indicated that the Veteran had type II diabetes mellitus and that he had cardiovascular complications directly due to type II diabetes mellitus.  A June 2010 statement from Dr. I.T. stated that the Veteran had a history of ischemic heart disease (IHD) secondary to hypertension.  A November 2010 VA treatment note stated that the Veteran reported that he had ischemia.  Per the February 2011 Board remand, a March 2011 VA examination was conducted and the examination report contained a diagnosis of "[c]hest pain of unknown etiology".  The examination report went on to state that "[t]here is no documented evidence of ischemic heart disease" and "CPRS notes do not show any diagnosis of a chronic heart condition".  A March 2011 VA treatment note included an order for an echocardiogram and stated a provisional diagnosis of CAD (coronary artery disease) and stated that the Veteran reported a history of CAD and IHD.  The VA treatment note indicated that the echocardiogram was cancelled because the Veteran already had a private one conducted.  A February 2012 myocardial perfusion imaging study included under the findings section that "[t]he stress ECG is interpreted as negative for ischemic change" and under the impression section stated "[n]o convincing scintigraphic evidence of significant ongoing ischemia".  As such, in spite of the June 2010 statement from Dr. I.T. and the Veteran's reports of having CAD, IHD or ischemia, the other evidence of record, including the March 2011 VA examination and February 2012 diagnostic testing, fail to show a diagnosis of CAD or IHD.  Thus, because the evidence fails to demonstrate heart disease, to include CAD or IHD, service connection is not warranted.  

Also of record, however, is an October 2012 Hypertension Disability Benefits Questionnaire (DBQ), which included a diagnosis of hypertension, with a date of diagnosis of 1992.  Under the medical history section, the DBQ stated that the Veteran's hypertension had stayed the same.  However, an October 2012 Diabetes Mellitus DBQ indicated that the Veteran's type II diabetes mellitus had at least as likely as not permanently aggravated his hypertension.  The Board finds that the Veteran's claim of entitlement to service connection for a cardiovascular disorder includes hypertension.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Based on the October 2012 Diabetes Mellitus DBQ, which indicated that that the Veteran's type II diabetes mellitus has at least as likely as not permanently aggravated his hypertension, entitlement to service connection for hypertension is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


